Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “wherein the compensation unit comprises a second light sensing transistor and is configured to sense a second color” in claim 1 and “a compensation unit, electrically connected to the capacitor, wherein the compensation unit comprises a second light sensing transistor and is configured to sense a second color” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.




Allowable Subject Matter

Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (Lin, (US 20090078853 A1)) does not teach nor suggest in detail the limitations: 

As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “wherein when a light illuminates the light sensing unit and the compensation unit, a first light component of the light corresponding to the first color causes the light sensing unit to generate a first current, and a second light component of the light corresponding to the second color causes the compensation unit to generate 
As to claim 11, the prior arts alone or in combination fail to disclose the claimed limitations such as, “wherein when a light illuminates the light sensing unit and the compensation unit, a first light component of the light corresponding to the first color causes the light sensing unit to generate a first current, and a second light component of the light corresponding to the second color causes the compensation unit to generate a second current, the second current reduces the magnitude of the charging current or the discharging current when the capacitor is charged or discharged by the first current; wherein when the switching element is turned on, the voltage of the capacitor is read and used as information for determining the color of the light; wherein the first light sensing transistor and the second light sensing transistor are diode-connected thin film transistors” along with all other limitations of the claim. 

As to claim 18, the prior arts alone or in combination fail to disclose the claimed limitations such as, “making the operating signal having a first voltage for initializing the voltage value of the capacitor during an initial period; making the operating signal having a second voltage during a sensing period, when the light illuminates the light sensing unit and the compensation unit, the first light component of the light 
As to claim 20, the prior arts alone or in combination fail to disclose the claimed limitations such as, “the switching element is electrically connected to the capacitor, one end of the first light sensing transistor receives an operating signal, and the switching element is controlled by a control signal; making the operating signal having a first voltage for initializing the voltage value of the capacitor during an initial period; making the operating signal having a second voltage during a sensing period, when the light illuminates the light sensing unit and the compensation unit, the first light component of the light corresponding to the first color causes the light sensing unit to generate a first current, and the second light component of the light corresponding to the second color causes the compensation unit to generate a second current, the second current reduces the magnitude of the charging current or the discharging current when the capacitor is charged or discharged by the first current; during a sampling period, enabling the scan signal, such that the switching element is turned on and the voltage of the capacitor is 


Lin only teaches: The switching unit 22 is electrically connected to the light emitting unit 21. The switching unit 22 may include a bipolar junction transistor (BJT) or a metal oxide semiconductor field effect transistor (MOSFET). In the embodiment, the switching unit 22 is a MOSFET for example. In addition, the switching unit 22 and the light emitting unit 21 are connected in parallel…¶0031; FIG. 4A, the switching unit 22 further includes a level shifting circuit 222 that includes the resistor, BJT, and/or MOSFET and is electrically connected to the switching unit 221 in the embodiment. The level shifting circuit 222 may be used to increase the voltage level inputting to the switching unit 221…¶0048.


Claims 2-10, 12-17 and 19 are allowable due to their dependencies. 
The closest references, Lin and Kim et al (US 20060077167 A1) alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886





	
	/MD M RAHMAN/           Primary Examiner, Art Unit 2886